[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION TO STRIKE
This is a Motion to Strike. The plaintiff seeks, to strike an apportionment complaint because that complaint does not have a certificate of good faith attached. Conn. General Statutes § 52-19Oa.
This court adopts the reasoning in the cases cited by the defendant. See Audie v. Hospital of ST. Raphael, No. CV 9500522325, 1997 WL 176285 (Conn. Superior Court April, 1997);Price v. Castro, No. CV 94 0542538S, 1997 WL 596670 (Conn. Superior Court. Sept. 16, 1997); Stowe v. McHugh, No. 0117721. 1995 WL 27210 (Conn. Superior Court Jan. 17, 1995)
An apportionment complaint does not seek to recover damages. Conn. General Statutes § 52-19Oa therefore, does not apply.
The defendant's objection to the plaintiff's Motion to Strike is sustained.
Thomas V. O'Keefe Judge of the Superior Court